Citation Nr: 1008914	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  04-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1968 to August 
1969 with service in the Republic of Vietnam from June 1968 
to August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in August 2004.  The Veteran and his wife 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.

The Veteran's claims were previously before the Board in 
April 2006 and remanded at that time for additional 
evidentiary development.  The requested development was 
completed and the Veteran's claims are before the Board for 
final appellate consideration.

The Board refers the issues of entitlement to service 
connection for peripheral neuropathy, erectile dysfunction, 
and diabetic kidney disease to the RO for any appropriate 
action, particularly in light of the August 2009 VA 
Compensation and Pension (C&P) examination report which 
identified these conditions as "a complication of [service-
connected] diabetes."


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
engaged in combat.

2.  The Veteran's statements that his position was subjected 
to mortar attacks on more than one occasion in September and 
October 1968 while stationed at Long Binh Post with the 2nd 
Civil Affairs Company have been corroborated by the United 
States Army and Joint Services Records Research Center 
(JSRRC).
3.  The Veteran's currently diagnosed PTSD is attributed to a 
corroborated in-service stressor.

4.  The Veteran's diabetes mellitus is manifested by use of 
insulin and a restricted diet, and he was encouraged to 
exercise regularly.  No regulation of activities was required 
as a result of the service-connected diabetes mellitus and no 
episodes of ketoacidosis or hypoglycemic reactions were 
found.


CONCLUSIONS OF LAW

1.  PTSD was incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus are not met for any period of 
time covered by the appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.119, Diagnostic Code 7913 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires that there 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; (3) and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  The diagnosis of a mental disorder must conform 
to the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) and be supported by the findings of a 
medical examiner.  See 38 C.F.R. § 4.125(a) (2009).
  
In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the Veteran served, the Veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2009); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-
58 (Feb. 8, 2000).  

If VA determines that the Veteran did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, there must be credible 
supporting evidence.  The credible supporting evidence is not 
limited to service department records, but can be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The Veteran in this case contends that his currently 
diagnosed PTSD is related to the following claimed in-service 
stressful events which occurred while he was stationed in the 
Republic of Vietnam with the 2nd Civil Affairs Company: (1) 
conducting a Vietnamese body count in September or October 
1968 following a "fire fight;" (2) being subjected to 
sniper fire while sitting in a disabled jeep in January 1969; 
and (3) the death of "PFC Upp" in July or August 1968.

Service treatment records (STRs) associated with the claims 
file are negative for a diagnosis of or treatment for any 
psychiatric abnormalities, including PTSD.  Service personnel 
records (SPRs) associated with the claims file indicated that 
the Veteran served as a light truck driver with the 2nd Civil 
Affairs Company.

The Veteran was afforded a VA Compensation and Pension (C&P) 
PTSD examination in April 2003.  At the time of the 
examination, the Veteran described numerous stressful in-
service events including witnessing and/or moving deceased or 
injured individuals and, on occasion, being a "tunnel rat."  
Following a mental status examination, the Veteran was 
diagnosed as having PTSD.  

The Veteran presented to a VA mental health clinic in August 
2003.  The examiner noted that the Veteran's history was 
significant for anxiety, irritability, low frustration 
tolerance, difficulty sleeping, nightmares, and flashbacks 
from "combat experience."  The examiner diagnosed the 
Veteran as having PTSD following a mental status examination 
and prescribed Topomax and Risperdal to control his symptoms.  

Also associated with the claims file are numerous statements 
from the Veteran's wife, son, and neighbors dated October 
2003.  These statements described the Veteran's behavior in 
detail and the authors of these statements attributed the 
Veteran's behavior, including his currently diagnosed PTSD, 
to his service in Vietnam.  That same month, the Veteran also 
submitted a statement in which he recalled the in-service 
stressful events described above.    

The Veteran and his wife testified before the undersigned VLJ 
in connection with the current claim in August 2004.  In 
particular, the Veteran testified that he was a light vehicle 
driver in service, but that he "wound up doing just about 
everything there was to do."  The Veteran also reported 
coming under enemy fire "just about every time we went 
out."  Furthermore, the Veteran indicated that he was 
awarded the Bronze Star Medal, but that he was unable to 
recall why he received it.  The Veteran and his wife also 
provided testimony concerning the symptoms related to his 
currently diagnosed PTSD as well as the manner in which the 
Veteran's PTSD affected his life and relationships with 
others.

In June 2008, the RO contacted the United States Army and 
Joint Services Records Research Center (JSRRC) in an effort 
to verify the occurrence of the Veteran's claimed stressors 
in this case.  According to the JSRRC, a review of the unit 
histories for the 2nd Civil Affairs Company was negative for 
the claimed in-service stressors as described by the Veteran, 
particularly with regard to (1) his claimed involvement in a 
January 1969 sniper attack; and (2) his claimed participation 
in conducting body counts or grave registration duties in 
September or October 1968.  However, the JSRRC indicated that 
several mortar attacks occurred at Long Binh Post during 
September and October 1968 while the Veteran's unit was 
stationed there.  In particular, a review of daily staff 
journals and operational reports documented attacks on Long 
Binh Post on September 15, 29, and 30, 1968 as well as on 
October 1 and 19, 1968.  

VA administered another C&P PTSD examination in August 2009.  
The examiner noted that there was one verified stressor 
contained in the claims file at the time of the examination 
(i.e., multiple enemy attacks on Long Binh Post in September 
and October 1968).  With regard to his in-service duties, the 
Veteran stated that he worked mainly as a radio operator and 
truck driver, but that he was also a "jack of all trades."  
The Veteran reported that he served in a combat zone for 
approximately nine months during which time he had "combat 
experience."  

Following a mental status examination, the Veteran was 
diagnosed as having PTSD.  In support of this conclusion, the 
examiner noted that the Veteran reported numerous combat-
related incidents while the RO documented several attacks on 
Long Binh Post where the Veteran was stationed.  While the 
Veteran's history of childhood adversity (i.e., poverty, 
frequent moves, and loss of father) "probably" rendered him 
more vulnerable to developing PTSD subsequent to traumatic 
exposure, the examiner noted that the Veteran nevertheless 
met the DSM-IV criteria for a diagnosis of PTSD given his 
symptoms of re-experiencing, intrusive thoughts, and 
nightmares.  Accordingly, the examiner determined that the 
Veteran's currently diagnosed PTSD was "most likely caused 
by or a result of" enemy attacks while stationed at Long 
Binh Post in September and October 1968.

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports a finding of service 
connection for PTSD in this case.  Preliminarily, the Board 
notes that the Veteran's records do not reflect that he 
received any of the decorations or awards traditionally 
associated with someone having engaged in combat such as the 
Combat Infantryman Badge, Purple Heart, or other awards 
signifying valor that could support a finding of having 
engaged in combat.  In the absence of such awards, the 
Veteran must show by other evidence that he engaged in 
combat.  

VAOPGCPREC 12-99 advises that determinations as to whether a 
veteran engaged in combat with the enemy must be made on a 
case-by-case basis.  The Board finds that the Veteran did not 
engage in combat with the enemy at any time during his active 
duty period based on the evidence of record.  On the 
contrary, SPRs revealed that the Veteran was attached to the 
2nd Civil Affairs Company as a light truck driver.  The 
Veteran's decorations included the Bronze Star Medal, Vietnam 
Campaign Medal, Good Conduct Medal, Republic of Vietnam 
Gallantry Cross (with Palm Unit Citation), Vietnam Service 
Medal (with one Silver Service Star), Marksman Qualification 
Badge (with Rifle Bar), Republic of Vietnam Civil Actions 
Honor Medal, First Class Unit Citation Badge, and Meritorious 
Unit Commendation (with one Oak Leaf Cluster).  While the 
Veteran was awarded a Bronze Star Medal, there is no 
indication of record that a "V" Device (which signifies 
combat) accompanied this award.  

Where, as here, there is an absence of a combat-related 
stressor, the Veteran must provide credible corroborating 
evidence to establish the occurrence of a claimed stressor.  
See Dizoglio and Doran, supra (noting that a non-combat 
stressor must be corroborated by credible supporting 
evidence).   

As noted above, the JSRRC indicated that several mortar 
attacks occurred at Long Binh Post during September and 
October 1968 while the Veteran's unit was stationed there.  
In particular, a review of daily staff journals and 
operational reports documented attacks on Long Binh Post on 
September 15, 29, and 30, 1968 as well as on October 1 and 
19, 1968, respectively.  Furthermore, the Veteran stated at 
the time of the August 2009 VA C&P examination that he had to 
"take cover" in the bunkers during mortar attacks in 
September and October 1968.  Thus, the Board finds that the 
Veteran's claimed in-service stressor has been corroborated.  
      
In summary, the Veteran was diagnosed as having PTSD during 
the pendency of this claim.  The August 2009 VA examiner 
linked the Veteran's currently diagnosed PTSD solely to his 
period of active service, and in particular, to a 
corroborated in-service stressor (i.e., mortar attacks on 
Long Binh Post during September and October 1968).  
Accordingly, the Board finds that the criteria of entitlement 
to service connection for PTSD have been met.  

II.  Increased Initial Rating for Diabetes Mellitus

The Veteran in this case contends that he is entitled to a 
higher initial disability evaluation for his service-
connected diabetes mellitus.  The Veteran was originally 
granted service connection for diabetes mellitus in the May 
2003 rating decision currently on appeal.  The RO evaluated 
the Veteran's disability as 20 percent disabling under 38 
C.F.R. § 4.119, Diagnostic Code 7913, effective May 8, 2001.  
The Veteran was notified of this decision and timely 
perfected this appeal.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board has considered staged ratings in this case, but, as 
will be further discussed below, the evidence does not show a 
variance in the signs and symptoms of the Veteran's service-
connected diabetes mellitus during the claim period such that 
staged ratings are for application in this case.

Generally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2009).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.
  
Under Diagnostic Code 7913, a 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

Private treatment records from Clay County Medical Clinics, 
P.C. (CCMC) dating to February 2002 routinely showed that the 
Veteran's blood sugar was well-controlled.  

VA administered a C&P diabetes mellitus examination in April 
2003.  According to the Veteran, he was diagnosed as having 
diabetes mellitus in 1977 following a job-related physical 
examination.  Initially, the Veteran was placed on a diet and 
prescribed Diabeta, but the examiner noted that the Veteran 
took insulin at the time of the examination.  The Veteran 
denied insulin reactions or hospitalizations related to 
diabetes mellitus and stated that he saw a physician 
approximately every two to three months for this condition.  
The impression was poorly controlled type II diabetes 
mellitus.

The Veteran presented to a VA medical facility in August 2003 
for diabetes education and instruction on insulin injection 
sites and glucometer use.  The Veteran stated at the time of 
the appointment that he had not adhered to his meal plan 
because of financial problems.  He also indicated that his 
exercise regimen changed since his back surgery approximately 
one year ago.  A follow-up appointment dated November 2003 
found the Veteran to have no problems with insulin 
preparation or administration.

The Veteran and his wife also testified in connection with 
the current claim in August 2004.  According to the Veteran, 
his insulin level was recently increased and he also stated 
that he was advised to "restrict my insulin, my food intake, 
and my exercise."  The Veteran also admitted to hypoglycemic 
reactions twice weekly and stated that his doctor advised him 
to avoid strenuous activities.  The Veteran's wife also added 
that the Veteran took a "pill" in addition to his insulin 
in an effort to manage his diabetes mellitus.  

In July 2004, a VA physician prescribed Metformin.  He 
described the Veteran's sugar control as "good" at that 
time.

The Veteran returned to VA for additional care in February 
2005.  The examiner stated that the Veteran had a 25-year 
history of diabetes mellitus and described the Veteran as 
"doing very well" overall at that time.  However, the 
examiner instructed the Veteran to stop smoking.  The 
impression was "clinically stable."   

The Veteran was treated at a VA medical facility in April 
2005 for ischemia and congestive heart failure (CHF).  A 
notation on the examination report noted the Veteran's 
history of diabetes mellitus and indicated that he was to 
continue his sliding scale insulin and diabetic diet.  

In May 2006, the Veteran sought additional care as part of a 
primary care follow-up appointment.  The Veteran's past 
medical history was significant for numerous conditions 
including coronary artery disease (CAD), CHF, high 
cholesterol and triglycerides, diabetes mellitus with 
peripheral neuropathy and nephropathy, and peripheral 
vascular disease, among other conditions.  Following a 
physical examination, the examiner diagnosed the Veteran as 
having uncontrolled type II diabetes mellitus.  He encouraged 
the Veteran to slowly walk at least one to two miles per day.  

The Veteran underwent another VA C&P diabetes mellitus 
examination in August 2009.  The examiner noted that the 
Veteran's current medication regimen for diabetes mellitus 
included daily insulin and oral medication.  The Veteran, 
however, denied any current symptoms with regard to his 
diabetes mellitus, including bowel or bladder impairment or 
episodes of hypoglycemia or ketoacidosis.  He also denied 
that his activities were restricted to prevent hypoglycemia, 
but indicated that his ability to exercise was instead 
limited by dizziness and heart problems.  The report 
indicated that the Veteran was not restricted in his ability 
to perform strenuous activities.  The Veteran saw a physician 
approximately every six months for this condition.  The 
impression was type II diabetes mellitus.  The examiner also 
diagnosed the Veteran as having proliferative diabetic 
retinopathy, peripheral neuropathy, erectile dysfunction, CAD 
with CHF, hypertension, and diabetic kidney disease.  The 
examiner identified the currently diagnosed diabetic 
retinopathy, peripheral neuropathy, erectile dysfunction, CAD 
with CHF, and diabetic kidney disease as "a complication of 
diabetes."

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 20 percent for diabetes mellitus for 
any period of time covered by the appeal.  The Court has in 
the past held that in order for a veteran to be entitled to a 
40 percent disability rating for diabetes mellitus under 
Diagnostic Code 7913, the evidence must show that it is 
medically necessary for a veteran to avoid strenuous 
occupational and recreational activities.  Camacho v. 
Nicholson, 21 Vet. App. 360, 361 (2007).  Similarly, the 
conjunctive "and" contained in Diagnostic Code 7913 
reflects that all criteria must be met to establish 
entitlement to a 40 percent rating.  Id. at 366 (citing 
Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 
2001)).  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Id. at 363-64. 
     
While the evidence of record demonstrates that the Veteran 
uses insulin, oral medication, and has a restricted diet to 
control his diabetes mellitus, the evidence does not show 
that the Veteran had to regulate his activities because of 
his disease.  Rather, VA treatment records indicated that the 
Veteran was encouraged to diet and walk regularly to control 
his diabetes mellitus.  For example, VA treatment notes dated 
August 2003 and April 2005 indicated that the Veteran 
followed (or was supposed to follow) a diabetic diet, while a 
VA treatment note dated May 2006 encouraged the Veteran to 
slowly walk at least one to two miles per day.  

While the Veteran may have been incapable of certain kinds of 
strenuous occupational and recreational activities due to 
other physical limitations, there is no indication, aside 
from the Veteran's August 2004 hearing testimony, that the 
Veteran was to regulate his activities as a result of his 
diabetes mellitus.  In this regard, the Board finds that the 
Veteran's testimony is outweighed by other VA medical 
evidence of record which specifically encouraged the Veteran 
to walk regularly to control his diabetes mellitus. In 
addition, the August 2009 examination report indicated that 
he was not restricted in his ability to perform strenuous 
activities.  In light of this evidence, the Board finds that 
an inability to perform certain exercises due to dizziness 
and heart problems, which is separately service-connected, is 
insufficient evidence in this instance to demonstrate that 
the Veteran had to regulate his activities (i.e., avoid 
strenuous occupational and recreational activities) because 
of his diabetes mellitus.  As the Veteran was not required to 
regulate his activities due to diabetes mellitus, he is not 
entitled to a 40 percent evaluation during any period of time 
covered by this appeal.  

Additionally, the Veteran's claims file is negative for any 
episodes of ketoacidosis as well as twice monthly visits to a 
diabetic care provider or hospitalizations related to such 
conditions.  While the Veteran testified that he experienced 
twice weekly hypoglycemic reactions, the Veteran's statements 
in this regard are not supported by the evidence of record.  
There is no evidence that he has been  hospitalized with 
episodes of ketoacidosis or hypoglycemic reactions or that he 
has seen his diabetic care provider two or more times per 
month.  Thus, the Veteran is not entitled to either a 60 
percent or 100 percent evaluation for his service-connected 
diabetes mellitus for any period of time covered by this 
appeal.  The Board has considered the Veteran's lay 
statements that his condition has worsened as he now has to 
take more insulin.  However, for a higher rating to be 
assigned, the evidence must show that regulation of 
activities is required and that is not the case here.  
Accordingly, the medical evidence outweighs the Veteran's 
statements that a higher initial rating is warranted.  As 
such, an initial evaluation in excess of 20 percent for 
diabetes mellitus is not warranted in this case and the 
Veteran's claim is denied.  

There is also no evidence that the manifestations of the 
Veteran's service-connected diabetes mellitus are unusual or 
exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Furthermore, as there is no indication in the record as to 
why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case, particularly where, as here, the 
signs and symptoms of the Veteran's service-connected 
diabetes mellitus are addressed by the relevant criteria as 
discussed above.  

In this regard, it is also pointed out that the assignment of 
an initial 20 percent evaluation shows that the Veteran has 
functional impairment that is significant.  The currently 
assigned rating contemplates that there is commensurate 
industrial impairment as a result of the Veteran's service-
connected diabetes mellitus.  See also, 38 C.F.R. § 4.1 
(2009) (noting that the percentage ratings represent as far 
as can be practically determined the average impairment in 
earning capacity resulting from service-related diseases and 
injuries and their residual conditions in civilian 
occupations).  

The Veteran stated at the time of the most recent August 2009 
VA C&P diabetes mellitus examination that he was unemployed, 
but not retired.  According to the Veteran, he had not worked 
in his usual occupation as a truck driver for the past five 
to ten years.  The Veteran further stated that he quit 
working due to a back injury.  Moreover, there is no evidence 
of frequent periods of hospitalization related to the 
Veteran's service-connected diabetes mellitus.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 237 (1996). 

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the Veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection.  The Veteran should also be informed that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to the Veteran's initial rating claim for 
diabetes mellitus, the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claim has been 
substantiated, additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was also afforded 
multiple VA examinations in connection with the current 
diabetes mellitus claim.  Accordingly, the Board finds that 
VA has complied, to the extent required, with the duty-to- 
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).

With regard to the Veteran's claim of entitlement to service 
connection for PTSD, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

ORDER

Service connection for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.  


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


